ORDER CONVERTING SUSPENSIONS FOR NONCOOPERATION WITH THE DISCIPLINARY PROCESS TO INDEFINITE SUSPENSIONS
On October 24, 20083, pursuant to Ind. Admission and Discipline Rule 23(10), this Court suspended the respondent, Michael F. Turner, from the practice of law in these cases for failing to provide to the Disciplinary Commission responses to grievances filed against him. The Disciplinary Commission has now moved to have the respondent's suspensions converted to indefinite suspensions from the practice of law, pursuant to Admis.Disc.R. 23(10).
We now find that more than six months have passed since the respondent was suspended due to his noneooperation with the disciplinary process. Accordingly, given the passage of time and the respondent's continued failure to cooperate with the disciplinary process, we now find that the respondent's suspensions should be converted to indefinite suspensions from the practice of law, pursuant to Admis.Disc.R. 23(10).
IT IS, THEREFORE, ORDERED that the current suspensions from the practice of law of the respondent, Michael F. Turner, for failure to cooperate with the disciplinary process are hereby converted to indefinite suspensions, effective immediately. Accordingly, in order to become readmitted to the practice of law in this state, the respondent must successfully petition this Court for readmittance pursuant to Admis.Disc.R. 23(4).
All Justices concur.